OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection – Specification

A design application is required to have some form of description for each reproduction of the article, in order to clearly identify each view in relation to one another. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) The specification must be amended to provide descriptions for the figures, preceding the feature statement. Suggested language follows:

--1.1 is a front elevation view of the Ergonomic Wrist Rest for Computer Mouse showing my new design;
1.2 is a bottom plan view thereof;
1.3 is a rear elevation view thereof;
1.4 is a top plan view thereof; and
1.5 is a side view thereof.--

Inasmuch as the claim can be understood:
Claim Refusal – 35 U.S.C. 102(a)(1)

The claim is refused under 35 U.S.C. 102(a)(1) as being anticipated by the Deltahub Carpio wrist rest because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The appearance of the Deltahub Carpio wrist rest is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.

Both designs show a wrist rest comprised of two contoured cushions of irregular shape, asymmetrical to each other, arranged on either side of a central connecting band marked with a triangular logo. The two cushions comprising the designs, while being of very different shape and size to each other, have a similar depth and contour to one another as they are recessed in the center and substantially raised on the outer edges.

    PNG
    media_image1.png
    486
    584
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    739
    704
    media_image2.png
    Greyscale

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).
 
The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement." (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.

Under this standard, the appearance of the Deltahub Carpio wrist rest is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 12 May 2021; the earliest found publication date of the Deltahub Carpio wrist rest was 07 March 2020, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public more than one year before the effective filing date of the claimed invention. Furthermore, though the Deltahub Carpio wrist rest reference appears to belong to the same assignee as the present application, this date falls outside of the one-year grace period afforded by the 35 U.S.C. 102(b)(1) exception.  Accordingly, the refused under U.S.C. 35 102 is proper. 

Inasmuch as the claim can be understood:
Claim Refusal – 35 U.S.C. 102(a)(1)

The claim is also refused under 35 U.S.C. 102(a)(1) as being anticipated by Slovenian patent registration SI202050016-0001 because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The appearance of Slovenian patent registration SI202050016-0001 is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.

Both designs show a wrist rest comprised of two contoured cushions of irregular shape, asymmetrical to each other, arranged on either side of a central connecting band marked with a triangular logo. The two cushions comprising the designs, while being of very different shape and size to each other, have a similar depth and contour to one another as they are recessed in the center and substantially raised on the outer edges.

    PNG
    media_image3.png
    473
    588
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    352
    559
    media_image4.png
    Greyscale

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).
 
The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement." (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.

Under this standard, the appearance of the Slovenian patent registration SI202050016-0001 is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 12 May 2021; the registration date of the Slovenian patent registration SI202050016-0001 was 04 May 2020, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public more than one year before the effective filing date of the claimed invention. Furthermore, though Slovenian patent registration SI202050016-0001 reference belongs to the same assignee and inventor as the present application, this date falls outside of the one-year grace period afforded by the 35 U.S.C. 102(b)(1) exception.  Accordingly, the refused under U.S.C. 35 102 is proper. 

Claim Refusal – 35 U.S.C. 112

The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

The surfaces and features within the apparent underside of the article, visible in reproduction 1.2 only, are indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. Specifically, the logo and line features within these regions might be cavities of any number of possible depths, they might be entirely flat and two dimensional, or they might project slightly. The surfaces these features fall on might be of any number of possible depths, recessed into the underside of the article, or they might be generally flush with the surrounding raised edging. Without any context provided in the original drawing disclosure at the time of filing, there is insufficient corroboration to positively determine the appearance and dimensional configuration of the features and surfaces within these regions without resorting to conjecture. (See regions roughly identified under pale overlay in below illustrations)

    PNG
    media_image5.png
    323
    571
    media_image5.png
    Greyscale

The applicant may overcome this refusal by removing the indefinite features from within the scope of the claimed design in reproduction 1.2. This may be accomplished by either reducing the features to broken line, or by adding a translucent color overlay to the unclaimed features and surrounding surfaces as demonstrated above. If the applicant follows this suggestion, a disclaimer statement must also be inserted into the specification, following the descriptions of the reproductions but preceding the claim. Examples of an appropriate disclaimer statement might read: “The broken lines, and regions surrounded on all sides by broken lines, depict portions of the Ergonomic Wrist Rest for Computer Mouse that form no part of the claimed design.” OR “The portions of the Ergonomic Wrist Rest for Computer Mouse shown with a translucent overlay form no part of the claimed design.” or similar. (for example, if a color overlay is used, the applicant might specify which color is being referred to for greater clarity). It is recommended that any color overlay be translucent in order to avoid an amended disclosure that might fail to comply with the original description of the claim, thereby necessitating a final refusal under 35 U.S.C. 112, by occluding portions of the original disclosure. 
 
The applicant is cautioned to carefully consider the scope of the article as a whole, and ensure that it remain consistently disclosed. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.
	
Conclusion
The claim stands refused under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922